Title: From George Washington to General William Howe, 14–15 November 1777
From: Washington, George
To: Howe, William

 

Sir,
Head Qurs [Whitemarsh, Pa.] Novr 14[–15]th 1777

I am sorry to find by the tenor of your Letter of the 6th Instant, that we still unhappily differ in our ideas of those just & reasonable terms upon which a general Exchange of prisoners might take place and that an event so desireable is probably yet at a distance. This being the case, that releif to the unhappy, where it is practicable, may as long be delayed, I am induced to accede to your proposition made through Lt Colo. Frazer “That the Officers, who are prisoners of War on both sides should be released, and have liberty to return among their Friends on parole.” I shall expect your Answer as soon as possible upon this subject, after which I shall immediately give the necessary Orders for the return of your Officers to such places as you appoint. At the same time I wish, that their exchange may appear to you, as it does to me, the more eligible Mode of release. Notwithstanding what I have said, if the interpretation I have given your Letter does not correspond with your own meaning, and you are disposed to proceed to an Exchange of All the prisoners in your possession for an equal number of those in my hands, without regard to the dispute subsisting between us, I shall be happy to adopt the measure. I therefore request an explanation of the Third paragraph of your Letter where you say “Those at present Prisoners with me are ready to be delivered on the shortest notice and it rests solely with you to justify me in doing it.”
In respect to the charge against Mr Boudinot the inclosed paper will shew he has not failed to represent to Mr Loring the wants of the prisoners in our hands. That these may be supplied, I shall upon your application grant passports to such persons (not above the rank of Regimental Quarter Masters) as you may send out with Necessaries for them.
You call upon me to redress the Grievances of several of your Officers and Men, who you are pleased to say “you are well informed are most injuriously & unjustifiably loaded with Irons.” If there is a single instance of a prisoner of War being in Irons, I am ignorant of it, nor can I find on the most minute inquiry, that there is the least foundation for the charge. On the contrary, I have every reason to beleive that your Officers and Men who are prisoners with us, are experiencing a very different Treatment. I wish you to particularize the cases you allude to, that releif may be had if the complaints are well founded, and the character & conduct of the persons shall not forbid it.
Now we are upon the subject of greivances, I am constrained to observe, that I have a variety of Accounts, not only from prisoners who

have made their escape, but from persons who have left philadelphia, that our private Soldiers in your hands are treated in a manner shocking to humanity; and that many of them must have perished through hunger had it not been for the charitable contributions of the Inhabitants. It is added in aggravation, that this treatment is to oblige them to inlist in the Corps you are raising. The Friends of these unhappy men call daily upon me for their releif, and the people at large insist on retaliating upon those in our possession. Justice demands it. However before I would proceed to a measure my feelings recoil at I thought it right to mention the facts to you, and I would propose, that I may be allowed to send a suitable person into the City, under the usual restrictions, to examine into the truth of them. I must also remonstrate against the maltreatment & confinement of Our Officers. This I am informed is not only the case of those in philadelphia, but of many in New York. Whatever plausible pretences may be urged to authorize the condition of the Former, It is certain but few circumstances can arise to justify that of the latter. I appeal to you to redress these several wrongs, and you will remember whatever hardships the prisoners with us may be subjected to, will be chargeable on you. At the same time it is but justice to observe, that many of the cruelties exercised towards prisoners, are said to proceed from the inhumanity of Mr Cunningham provost Martial, without your knowledge or approbation. I am Sir with due respect Yr Most Obedt Servt

G. Washington


P.S. Just as I was about to close my Letter, Two persons Men of Reputation came from Philadelphia. I transmit you their Depositions respecting the treatment they received while they were your prisoners. I will not comment upon the subject. It is too painful.

